DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-8, 10, and 33-42 are presently under consideration. Claims 6, 9 and 11-32 are cancelled.
Applicant’s amendments to the claims filed with the response dated 12 August 2021 have been fully considered but upon further search and consideration, new art was discovered and a new grounds of rejection is set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 33-37 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2009/0272419), in further view of Krause et al (US 2011/0290298) and further in view of Scherff (WO 2010/057674A2, reference made to attached English machine translation).

Regarding claim 1 Sakamoto discloses a string of solar cells comprising: 
a plurality of back-contact solar cells, wherein each of the solar cells comprises alternating P-type and N-type doped diffusion regions (Sakamoto, [0052] Fig. 1 see: alternating base and emitter doped regions 6 and 2); 
conductive wires disposed over a back surface of the solar cells, wherein the conductive wires are substantially aligned with and electrically connected to the P-type and N-type doped diffusion regions of the solar cells wherein each conductive wire has a longitudinal side surface between two opposing ends (Sakamoto, [0161] Fig. 11a see: 
a conductive busbar at an end of the string of solar cells, wherein the conductive busbar is electrically coupled with every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells (Sakamoto, [0076], [0134] Fig. 3B see: wiring connecting every other wiring 11 of end cells in two rows is considered to read on the claimed busbar connecting two strings of solar cells together) wherein
in a region between an adjacent pair of the solar cells, the conductive wires extend through the region between the adjacent pair of the solar cells and a portion of the plurality of conductive wires is cut in the region between the adjacent pair of the solar cells to selectively configure the adjacent pair of the solar cells in a series or parallel electrical configuration (Sakamoto, [0131], [0161] Fig. 11a see: wires 11 extending between adjacent solar cells and a space exists between every other wire 11 which are formed by cutting in order to connect the solar cells in series).
Sakamoto does not explicitly disclose wherein the longitudinal side surfaces of the conductive wires are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells by bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells.
Sakamoto does not explicitly disclose wherein the conductive busbar is electrically coupled with only every other one of the conductive wires.

Krause and Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Krause to provide the longitudinal side surfaces of the conductive wires of Sakamoto in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells of Sakamoto by bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells as Krause teaches this configuration allows the metallization layers of the solar cell to be dispensed with and thus simplifies the manufacture and reduces cost of the solar cell module (Krause, [0091]-[0092]).

Scherff and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Scherff such that the conductive busbar of Sakamoto is electrically coupled with only every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells as taught by Scherff (Scherff, [0032]-[0034], [0041]-[0045], Figs. 1 and 3a-3d see: cell connectors 5 (wires) extending from solar cell 1 or 4 are connected to cell connector frame 52 (busbar) where only every other one of the connectors 5 (wires) are connected to connector frame 52 (busbar) as every other connector 5 is cut by separating means T (laser irradiation) (see Fig. 3c) where connector frame 52 (busbar) connects one string of solar cells to an adjacent string in series) for the explicit purpose of providing a series connection from one string of solar 

Regarding claim 2, modified Sakamoto discloses the string of solar cell of claim 1, wherein each of the plurality of solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are substantially parallel to a first edge of each of the plurality of solar cells (Sakamoto, [0155]-[0157] Figs. 11a see: base and emitter contacts and wires 11 are parallel over rectangular cells 20D). 

Regarding claim 3 modified Sakamoto discloses the string of solar cell of claim 1, wherein each of the solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are disposed at a non-zero angle relative to edges of each of the solar cells (Sakamoto, [0078], Fig. 4A see: rectangular solar cells with base, emitter contacts and wiring 11 inclined an angle of less than or equal to 15 degrees with an edge of each solar cell). 

Regarding claim 4 modified Sakamoto discloses the string of solar cells of claim 3, wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are disposed at an angle in a range of 1 to 25 degrees relative to edges of each of the solar cells (Sakamoto, [0078], Fig. 4A see: rectangular solar cells with base, emitter contacts and wiring 11 inclined an angle of less than or equal to 15 degrees with an edge of each solar cell). 

Regarding claim 5 modified Sakamoto discloses the string of solar cells of claim 1, wherein a given cut section of wire of the conductive wires is to electrically couple at most two solar cells together in series, wherein the P-type doped diffusion regions of one of the two solar cells is connected to the N-type doped diffusion regions of the other of the two solar cells (Sakamoto, [0161] Fig. 11a see: wiring coupling base and emitter contacts of only two solar cells). App. No. 14/752,750 3 Examiner: Golden, Andrew JDocket No. 7923P174 Art Unit: 1757 

Regarding claim 7 modified Sakamoto discloses the string of solar cells of claim 1, wherein a section of wire of the conductive wires that is to electrically couple the end of the string of solar cells to the conductive busbar is to couple a single solar cell to the conductive busbar (Sakamoto, [0076], [0134] Fig. 3B see: every other wiring 11 of end cells in two rows is coupling a single cell to the busbar). 

Regarding claim 8 modified Sakamoto discloses the string of solar cells of claim 1, wherein a number of the conductive wires is equal to a number of the P-type and N-type doped diffusion regions of each of the solar cells (Sakamoto, Fig. 11a see: wires 11 are equal to number of bases/emitters on each of the solar cells). 

Regarding claim 33, Sakamoto discloses a string of solar cells comprising:
a plurality of back-contact solar cells, wherein each of the solar cells comprises alternating P-type and N-type doped diffusion regions (Sakamoto, [0052] Fig. 1 see: alternating base and emitter doped regions 6 and 2); 

a conductive busbar at an end of the string of solar cells, wherein the conductive busbar is electrically coupled with every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells (Sakamoto, [0076], [0134] Fig. 3B see: wiring connecting every other wiring 11 of end cells in two rows is considered to read on the claimed busbar connecting two strings of solar cells together).
Sakamoto does not explicitly disclose wherein the longitudinal side surfaces of the conductive wires are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells by bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells.
Sakamoto does not explicitly disclose wherein the conductive busbar is electrically coupled with only every other one of the conductive wires.
Krause teaches an interconnection structure for interconnecting solar cells with conductive wires where longitudinal side surfaces of the conductive wires are in direct physical contact with the base and emitter contacts by bonds (P-type and N-type doped 
Krause and Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Krause to provide the longitudinal side surfaces of the conductive wires of Sakamoto in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells of Sakamoto by bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells as Krause teaches this configuration allows the metallization layers of the solar cell to be dispensed with and thus simplifies the manufacture and reduces cost of the solar cell module (Krause, [0091]-[0092]).
Scherff teaches a string of solar cells where a conductive busbar at an end of the string of solar cells, wherein the conductive busbar is electrically coupled with only every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells (Scherff, [0032]-[0034], 
Scherff and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Scherff such that the conductive busbar of Sakamoto is electrically coupled with only every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells as taught by Scherff (Scherff, [0032]-[0034], [0041]-[0045], Figs. 1 and 3a-3d see: cell connectors 5 (wires) extending from solar cell 1 or 4 are connected to cell connector frame 52 (busbar) where only every other one of the connectors 5 (wires) are connected to connector frame 52 (busbar) as every other connector 5 is cut by separating means T (laser irradiation) (see Fig. 3c) where connector frame 52 (busbar) connects one string of solar cells to an adjacent string in series) for the explicit purpose of providing a series connection from one string of solar cells to an adjacent string of solar cells through the busbar as in Scherff (see Fig. 1 and 3d).



Regarding claim 35 modified Sakamoto discloses the string of solar cell of claim 33, wherein each of the solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are disposed at a non-zero angle relative to edges of each of the solar cells (Sakamoto, [0078], Fig. 4A see: rectangular solar cells with base, emitter contacts and wiring 11 inclined an angle of less than or equal to 15 degrees with an edge of each solar cell).

Regarding claims 36 and 37 modified Sakamoto discloses the string of solar cells of claims 1 and 33 and further teaches wherein the conductive wires are substantially aligned with and electrically connected to the P-type and the N-type doped diffusion regions of the solar cells (Sakamoto, [0161] Fig. 11a see: wires 11 aligned and connected with base and emitter regions) by a continuous bond (Krause, [0091], Figs. 1, 3A and 7 see: contact wires for interconnecting adjacent solar cells are aligned with areas 104/708/710 where emitter and base doped regions are located).



Regarding claim 41 modified Sakamoto discloses the string of solar cells of claim 1, and Sakamoto teaches wherein one or more of the conductive wires extend from one of the plurality of solar cells to an adjacent one of the plurality of solar cells (Sakamoto, [0155]-[0157] Figs. 11a see: wires 11 extend between rectangular cells 20D).  

Regarding claim 42 modified Sakamoto discloses the string of solar cells of claim 41, and Sakamoto teaches wherein every other one of the conductive wires is cut between the one of the plurality of solar cells and the adjacent one of the plurality of solar cells (Sakamoto, [0131], [0161] Fig. 11a see: wires 11 extending between adjacent solar cells and a space exists between every other wire 11 which are formed by cutting in order to connect the solar cells in series).




Claims 10 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2009/0272419), in view of Krause et al (US 2011/0290298) and in view of Scherff (WO 2010/057674A2, reference made to attached English machine translation) as applied to claims 1-5, 7-8, 33-37 and 40-42 above, and further in view of Lee (US 2011/0073165).

Regarding claims 10 and 38-39 modified Sakamoto discloses the string of solar cells of claims 1 and 33, Sakamoto does not explicitly disclose a non-conductive shield covers exposed sections of the conductive wires between the adjacent pair of the solar cells or wherein the non-conductive shield is disposed vertically between the conductive wires and the back sides of the adjacent pair of the solar cells.
Lee teaches positioning a non-conductive shield disposed in a region between an adjacent pair of connected solar cells, the non-conductive shield coupling back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 that is positioned between and on the back surfaces of back contact solar cells 110) wherein the non-conductive shields cover exposed sections of the interconnecting structure (conductive wires) between each adjacent pair of the solar cells (Lee) (Lee, [0033], [0041] Figs. 1 and 3 see: shield 120 prevents the interconnecting structure (conductive wires) from being viewed from a front of the solar cell module) and wherein the non-conductive shield is disposed vertically between the conductive wires and the back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 is vertically between interconnector 130 and the back surfaces of back contact solar cells 110). Lee teaches the non-conductive shield functions to maintain a constant distance 
Lee and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Lee to add the non-conductive shield of Lee disposed in the region between the adjacent pair of the solar cells of Sakamoto, the non-conductive shield coupling back sides of the adjacent pair of the solar cells as taught by Lee (Lee, [0033] Figs. 1 and 3 see: shield 120 that is positioned between and on the back surfaces of back contact solar cells 110), wherein the non-conductive shields cover exposed sections of the interconnecting structure (conductive wires) between each adjacent pair of the solar cells (Lee) (Lee, [0033], [0041] Figs. 1 and 3 see: shield 120 prevents the interconnecting structure (conductive wires) from being viewed from a front of the solar cell module) and wherein the non-conductive shield is disposed vertically between the conductive wires and the back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 is vertically between interconnector 130 and the back surfaces of back contact solar cells 110) as Lee teaches the non-conductive shield functions to maintain a constant distance and electrical insulation between the adjacent pair of the solar cells, and prevents the interconnecting structure (conductive wires) from being viewed from a front of the solar cell module (Lee, [0033], [0041]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 10, and 33-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726